Exhibit 10.1

BUYOUT AND TERMINATION AGREEMENT

Among

GREAT LAKES GAMING OF MICHIGAN, LLC,

f/k/a GREAT LAKES OF MICHIGAN, LLC

LAKES ENTERTAINMENT, INC. f/k/a LAKES GAMING, INC.

LAKES GAMING AND RESORTS, LLC

POKAGON PROPERTIES, LLC

FILBERT LAND DEVELOPMENT, LLC

POKAGON GAMING AUTHORITY

And

POKAGON BAND OF POTAWATOMI INDIANS

Dated as of June 30, 2011

 

i



--------------------------------------------------------------------------------

Exhibits and Schedules

Exhibits

 

2.6.1    Form of Mutual Release by Lakes Parties 2.6.4    Form of Opinion by
Gray Plant Mooty, Mooty & Bennett, P.A. 2.6.5    Form of Opinion by Drummond
Woodsum & MacMahon, P.A.

Schedules

 

2.2.4    Management Fees Calculation 2.3    Lakes Debt 2.4    Other Obligations
3.1.5    Contracts 3.1.11    Lakes MD&A; Presentations

 

ii



--------------------------------------------------------------------------------

BUYOUT AND TERMINATION AGREEMENT

THIS BUYOUT AND TERMINATION AGREEMENT (as the same may be amended from time to
time, the “Agreement”) is made and entered into as of the 30th day of June, 2011
(the “Effective Date”), by and among GREAT LAKES GAMING OF MICHIGAN, LLC, (f/k/a
GREAT LAKES OF MICHIGAN, LLC (“Great Lakes”), LAKES ENTERTAINMENT, INC. f/k/a
LAKES GAMING, INC. (“Lakes”), LAKES GAMING AND RESORTS, LLC (“LG&R”), POKAGON
PROPERTIES, LLC (“PPLLC”), FILBERT LAND DEVELOPMENT, LLC (“Filbert”), the
POKAGON GAMING AUTHORITY (the “Authority”), and the POKAGON BAND OF POTAWATOMI
INDIANS (together with any affiliate, agency, instrumentality, association or
political subunit thereof, the “Band”). Each of the foregoing shall be referred
to as a “Party” and collectively as the “Parties.”

W I T N E S S E T H:

(a) The Band, pursuant to 25 U.S.C. §§ 1300j et seq., is a federally recognized
Indian tribe recognized as eligible by the Secretary of the Interior for the
special programs and services provided by the United States to Indians because
of their status as Indians and is recognized as possessing powers of
self-government.

(b) In 1999, the Band selected Lakes to assist the Band to develop and to manage
the Four Winds Casino Resort (the “Casino”).

(c) Lakes and the Band entered into a certain Management Agreement dated July 8,
1999 and a certain Development Agreement dated July 8, 1999 (together with each
ancillary or related agreement, instrument, certificate or any other agreement
or understanding between the Band and Lakes existing or contemplated as of
July 8, 1999 and related to the Project or the Authority, the “1999 Documents”).

(d) Lakes assigned its rights and obligations under the 1999 Documents to Great
Lakes pursuant to an Assignment and Assumption Agreement dated October 16, 2000,
subject to certain terms and conditions, including, the execution by Lakes and
LG&R of a certain Unlimited Guaranty to the Band dated October 16, 2000.

(e) In connection with the assignment of the 1999 Documents to Great Lakes,
Great Lakes and the Band entered into a certain First Amended and Restated
Management Agreement dated October 16, 2000 and a certain First Amended and
Restated Development Agreement dated October 16, 2000, together with certain
documents and agreements referred to therein and related thereto.

(f) On December 22, 2004, Great Lakes and the Band entered into a certain Second
Amended and Restated Management Agreement and a certain Second Amended and
Restated Development Agreement, together with certain documents and agreements
referred to therein and related thereto.

(g) On January 25, 2006, Great Lakes and the Band entered into a certain Third
Amended and Restated Management Agreement (as amended and restated, the
“Management

 

1



--------------------------------------------------------------------------------

Agreement”) and a certain Third Amended and Restated Development Agreement (as
amended and restated, the “Development Agreement”), a certain Third Amended and
Restated Transition Loan Note, a certain Third Amended and Restated Lakes
Development Note, a certain Third Amended and Restated Non-Gaming Lands
Acquisition Line of Credit, a certain First Amended and Restated Lakes Facility
Note, a certain First Amended and Restated Lakes Working Capital Advance Note, a
certain First Amended and Restated Lakes Minimum Payments Note, a certain First
Amended and Restated Security Agreement, a certain Third Amended and Restated
Indemnity Agreement, a certain Second Amended and Restated Assignment and
Assumption Agreement among Lakes, Great Lakes and the Band, a certain Second
Amended and Restated Unlimited Guaranty among Lakes, Lakes Gaming and Resorts,
LLC and the Band, a certain Reaffirmation of Guaranties and Mortgages among
Great Lakes, PPLLC and Filbert, together with the Band Designee Guaranties and
the Band Designee Mortgages referenced therein, a certain Third Amended and
Restated Pledge and Security Agreement among Great Lakes, Lakes and the Band,
and a certain Third Amended and Restated Account Control Agreement among Great
Lakes, Lakes, the Band and U.S. Bank National Association (together with each
ancillary or related agreement, amendment, supplement, clarification,
instrument, certificate or any other agreement or understanding among the Band,
PPLLC, Filbert, Lakes, Great Lakes and LG&R existing or contemplated prior to
the date hereof and related to the Project or the Authority, the “Transaction
Documents”).

(h) The Management Agreement was approved by the National Indian Gaming
Commission on March 31, 2006.

(i) The Band assigned its rights and obligations under the Transaction Documents
to the Authority pursuant to an Assignment and Assumption Agreement dated
May 25, 2006, subject to certain terms and conditions.

(j) Section 8 of the Management Agreement allows the Band to buyout the
remaining term of the Management Agreement in accordance with the terms of
Section 8 of the Management Agreement, provided that, in connection with such
buyout, the Band pays to Great lakes the Buyout Option price (as defined in the
Management Agreement) and repays in full, all outstanding debt owed by the Band
to Great Lakes.

(k) The Band desires to buy out Great Lakes and terminate the Transaction
Documents as part of and in connection with the refinancing of the Band’s senior
debt on or before July 31, 2011.

(l) The terms of this Agreement are intended to terminate the Transaction
Documents effective as of the Closing Date, in consideration of the Termination
Payment in accordance with and subject to the terms hereof.

 

2



--------------------------------------------------------------------------------

NOW, THEREFORE, for and in consideration of the premises, the mutual promises
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, the Parties hereto,
intending to be legally bound hereby, do hereby covenant and agree as follows:

1. DEFINITIONS

1.1. Definitions. Capitalized terms used herein without definition shall have
the meanings assigned to them in the Management Agreement. The following terms
will have the meanings hereinafter set forth:

“1999 Documents” is defined in the recitals to this Agreement.

“Affiliate” of a Person shall mean a Person that directly or indirectly through
one or more intermediaries, controls, is controlled by, or is under common
control with, the first Person, including but not limited to a subsidiary of the
first Person.

“Agreement” means this Buyout and Termination Agreement between Great Lakes and
the Band.

“Authority” is defined in the introductory paragraph of this Agreement.

“Authority Intellectual Property” means all intellectual property related to or
used in connection with the Casino.

“Band” is defined in the introductory paragraph of this Agreement.

“Band Action” shall mean any resolution, ordinance, statute, regulation, order
or decision of the Band or any instrumentality or agency of the Band, regardless
of how constituted, that has the force of law.

“Band Indemnitees” is defined in Section 6.1.

“Band Losses” is defined in Section 6.1.2.

“Band Opinion Documents” is defined in Section 2.5.5.

“Band Parties” shall mean the Band, PPLLC, Filbert, and the Authority.

“Budgeted May 29 Fees” is defined in Section 2.2.1.

“Budgeted July 3 Fees” is defined in Section 2.2.2.

“Budgeted July 31 Fees” is defined in Section 2.2.3.

“Buyout Date #1” is defined in Section 2.2.1.

“Buyout Date #2” is defined in Section 2.2.2.

“Buyout Date #3” is defined in Section 2.2.3.

“Casino” is defined in the recitals to this Agreement.

“Closing” is defined in Section 2.4.

“Closing Date” shall mean the date of the closing of the Proposed Financing.

 

3



--------------------------------------------------------------------------------

“Constitution” shall mean the Constitution of the Pokagon Band of Potawatomi
Indians as approved by the Secretary of the Interior and as amended from time to
time.

“Contracts” shall mean all agreements, arrangements or understandings of any
kind relating to the Casino written or oral, including, without limitation, the
following:

 

  i. leases, subleases, occupancy agreements, manufacturing agreements,
brokerage agreements, sales agreements, output contracts, requirements
contracts, and franchises;

 

  ii. employment, consulting, severance, agency, bonus, compensation, or other
agreements relating to or for the benefit of current, future or former
employees, officers, directors, sales representatives, distributors, dealers,
agents, independent contractors or consultants;

 

  iii. loan agreements, indentures, letters of credit (including related letter
of credit applications and reimbursement obligations), mortgages, security
agreements, pledge agreements, deeds of trust, bonds, notes, guarantees,
instruments and other contracts relating to the borrowing of money or obtaining
of or extension of credit;

 

  iv. licenses, licensing arrangements and other agreements providing in whole
or in part for the use of, or limiting the use of, any Authority Intellectual
Property, but not shrink wrap licenses for “off the shelf’ software;

 

  v. joint venture, partnership and similar agreements involving a sharing of
profits or expenses;

 

  vi. securities purchase agreements, asset purchase agreements and other
acquisition or divestiture agreements, including but not limited to any
agreements relating to the acquisition, lease or disposition of any material
assets or properties (other than sales of inventory made in the ordinary course
of business), any business, or any capital stock of such Person or involving
continuing indemnity or other obligations;

 

  vii. agreements prohibiting or limiting the ability of a Person to engage in a
business in any geographical area or to compete with any other Person;

 

  viii. orders and other agreements for the purchase or sale of materials,
supplies, products or services; and

 

  ix. powers of attorney, except routine powers of attorney relating to
representation before governmental agencies or given in connection with
qualification to conduct business in another jurisdiction.

 

4



--------------------------------------------------------------------------------

“Control” (including the terms “controlled by” and “under common control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management policies of a person, whether through the
ownership of voting securities, by contract or otherwise.

“Development Agreement” is defined in the recitals to this Agreement.

“Effective Date” is defined in the introductory paragraph of this Agreement.

“Filbert” is defined in the introductory paragraph of this Agreement.

“Gaming Ordinance” shall mean the Pokagon Band of Potawatomi Indians Gaming
Regulatory Act, as approved on June 1, 2007 by the National Indian Gaming
Commission.

“General Manager” shall mean the General Manager of the Authority, Matthew
Harkness.

“Governmental Approval” shall mean any consent, approval, authorization, waiver,
permit, grant, franchise, concession, agreement, license, certificate,
exemption, order, registration, declaration, filing, report or notice of any
Governmental Authority.

“Governmental Authority” shall mean any sovereign government or political
subdivision thereof or any instrumentality thereof exercising executive,
legislative, judicial, regulatory or administrative functions or authority.

“Indemnified Parties” is defined in Section 6.3.1.

“Indemnifying Parties” is defined in Section 6.3.1.

“July Prorated Monthly Fee” is defined in Section 2.2.5(c).

“June Prorated Monthly Fee” is defined in Section 2.2.5(a).

“Knowledge” shall mean (i) with respect to the Lakes Parties, the actual
knowledge of Lyle Berman, Tim Cope, Brad Colbert, Lisa Bushland, Sherri
Hollister, Scott Just or Damon Schramm; and (ii) with respect to the Band
Parties, actual knowledge of the General Manager, Michael Phelan, Daniel
Weindruch or Anita Grivins.

“Lakes” is defined in the introductory paragraph of this Agreement.

“Lakes Indemnitees” is defined in Section 6.2.

“Lakes Losses” is defined in Section 6.2.2.

“Lakes Opinion Documents” is defined in Section 2.5.4.

“Lakes Parties” shall mean Lakes, Great Lakes and LG&R.

“LG&R” is defined in the introductory paragraph of this Agreement.

 

5



--------------------------------------------------------------------------------

“Limited Recourse” shall mean that all liabilities and obligations of the Band
Parties under or related to this Agreement and the other Termination Documents,
and any related awards, judgments or decrees, shall be payable solely out of
undistributed or future Net Revenues of the Four Winds Resort Casino located in
New Buffalo, Michigan and shall be a limited recourse obligation of the Band,
with no recourse to tribal assets other than such Net Revenues. In no event
shall any of the Lakes Parties have recourse to (a) the tangible personal
property or real property of the Band, (b) distributions made by the Authority
to the Band, (c) assets of the Band purchased with such distributions,
(d) revenues or assets of any other gaming facility owned or operated by the
Band or the Authority, or (e) any other asset of the Band.

“Losses” shall mean either Lakes Losses or Band Losses, as the context may
dictate.

“Management Agreement” is defined in the recitals to this Agreement.

“Management Fee” is defined in the Management Agreement.

“Manager IP” is defined in Section 3.1.9.

“Net Revenues” is defined in the Management Agreement.

“Notice of Claim” shall mean the written notice from an Indemnified Party to the
Indemnifying Party setting forth (a) in the case of Losses other than Losses
arising from third party claims referred to in paragraph 6.3.1 of Section 6.3,
the asserted Loss and the reasons why such Loss is asserted to be indemnified
hereunder, and (b) in the case of third party claims referred to in paragraph
6.3.1 of Section 6.3, setting forth the nature of such third party claim.

“Organizational Documents” shall mean, as to any Person, its constitution,
charter, certificate or articles of incorporation or formation, by-laws and/or
other organizational documents.

“Other Obligations” is defined in Section 2.4.

“Party” or “Parties” is defined in the introductory paragraph of this Agreement.

“Person” means an individual, partnership, corporation, limited liability
company, enterprise, association, trust, unincorporated organization, or a
government or agency or political subdivision thereof.

“PGA Board” is defined in Section 3.1.12.

“PPLLC” is defined in the introductory paragraph of this Agreement.

“Proceeding” shall mean any actual or threatened investigation, judicial or
administrative proceeding, arbitration, claim, dispute or action, cause of
action, claim, demand, suit, proceeding, citation, summons, subpoena, inquiry or
investigation of any nature, civil, criminal, regulatory or otherwise, in law or
in equity, by or before any court, tribunal, arbitrator or other Governmental
Authority.

 

6



--------------------------------------------------------------------------------

“Proposed Financing” shall mean the Band’s proposed senior secured credit
financing and/or proposed senior notes financing of $350 Million to $400 Million
which financing is anticipated to close on or before July 31, 2011.

“Related Parties” shall mean, (i) with respect to the Lakes Parties, PPLLC or
Filbert, any parent, subsidiary, affiliate or subdivision of any of the
foregoing, any shareholder, officer, director, manager, member, employee, any
present or former officer, director, manager, member representative, agent or
advisor of any of the foregoing (solely in their capacity as such) and all
predecessors, successors or assigns of any of the foregoing; and (ii) with
respect to the Band or the Authority, the members of the Band’s Tribal Council
and the members of the PGA Board as of the date hereof and as of the Closing
Date, any present or former office holder or employee of the Band or any
subdivision or governmental unit of the Band, any representative, agent or
advisor of the Band (solely in their capacity as such representative, agent or
advisor) and all predecessors, successors or assigns of any of the foregoing.

“Release” is defined in Section 2.5.1.

“Specific Performance Restriction” is defined in the Management Agreement.

“Termination Documents” shall mean this Agreement, the Release and any other
documents required to be executed and delivered pursuant to this Agreement. The
Termination Documents do not include the Transaction Documents.

“Termination Payment” is defined in Section 2.2.

“Third Party” is defined in Section 2.2.4.

“Transaction Documents” is defined in the recitals to this Agreement.

2. TERMINATION OF TRANSACTION DOCUMENTS; TERMINATION PAYMENT

2.1. Termination of Transaction Documents. Upon the terms and conditions of this
Agreement, the Parties hereby agree that upon the occurrence of the Closing
Date, each of the Transaction Documents will be automatically terminated,
without additional consideration not provided herein and, except as expressly
provided herein, shall have no further force or effect notwithstanding any
provision in any of the Transaction Documents that provides that certain
provisions survive the termination of the Transaction Documents or any one of
them.

2.2. Termination Payment. In consideration of the termination of the Transaction
Documents and entry into the Release by the Lakes Parties, on the Closing Date,
the Band shall assign, pay and deliver the following consideration to Great
Lakes subject to adjustment pursuant to Sections 2.2.4 and 2.2.5 below (the
“Termination Payment”).

2.2.1. Buyout Date #1. If the Closing Date occurs on May 29, 2011 (“Buyout Date
#1”), and all management fees earned for months prior to the month in which the
Closing Date occurs have been paid to Lakes, the Band shall pay Great Lakes
(i) the budgeted Management Fees for the period ending May 29, 2011 (the
“Budgeted May 29 Fees”), plus (ii) Twenty Four Million Four Hundred Eighty-Four
Thousand Dollars ($24,484,000) (the “May 29

 

7



--------------------------------------------------------------------------------

Payment Amount”), as the same may be adjusted in accordance with Section 2.2.4.
Payment of the Budgeted May 29 Fees shall be in full satisfaction of the Band’s
obligation to pay the actual Management Fees due for the period ending May 29,
2011.

2.2.2. Buyout Date #2. If the Closing Date occurs on July 3, 2011 (“Buyout Date
#2”), and all management fees earned for months prior to the month in which the
Closing Date occurs have been paid to Lakes, the Band shall pay Great Lakes
(i) the budgeted Management Fees for the period ending July 3, 2011 (the
“Budgeted July 3 Fees”), plus (ii) Twenty-Two Million Nine Hundred Twelve
Thousand Dollars ($22,912,000) (the “July 3 Payment Amount”), as the same may be
adjusted in accordance with Section 2.2.4. Payment of the Budgeted July 3 Fees
shall be in full satisfaction of the Band’s obligation to pay the actual
Management Fees due for the period ending July 3, 2011.

2.2.3. Buyout Date #3. If the Closing Date occurs on July 31, 2011 (“Buyout Date
#3”), and all management fees earned for months prior to the month in which the
Closing Date occurs have been paid to Lakes, the Band shall pay Great Lakes
(i) the budgeted Management Fees for the period ending July 31, 2011 (the
“Budgeted July 31 Fees”), plus (ii) Twenty Million Five Hundred Thirty-Five
Thousand Dollars ($20,535,000) (the “July 31 Payment Amount”), as the same may
be adjusted in accordance with Section 2.2.4. Payment of the Budgeted July 31
Fees shall be in full satisfaction of the Band’s obligation to pay the actual
Management Fees due for the period ending July 31, 2011.

2.2.4. Reliance on Schedule 2.2.4; Adjustments to Schedule 2.2.4.

(a) The Budgeted May 29 Fees, the Budgeted July 3 Fees and the Budgeted July 31
Fees are the applicable budgeted Management Fees for the periods ending May 29,
2011, July 3, 2011 and July 31, 2011, as applicable, all as set forth on page 1
of Schedule 2.2.4. The May 29 Payment Amount, the July 3 Payment Amount, and the
July 31 Payment Amount are the applicable “Management Buyout Cost” amounts for
Buyout Date #1, Buyout Date #2 and Buyout Date #3, as applicable, all as set
forth on page 2 of Schedule 2.2.4; the “Management Buyout Cost” amounts are
based on a calculation agreed upon by the Band and Great Lakes, using the actual
Management Fees paid by the Band to Great Lakes through May 1, 2011, and
estimates of Management Fees to be paid to Great Lakes for the period ending
May 29, 2011 and the period ending July 3, 2011.

(b) If the Closing occurs after June 15, 2011 but before July 20, 2011, Schedule
2.2.4 shall be replaced with a new Schedule 2.2.4 recalculated by the Third
Party, with the recalculation done by replacing the estimated Management Fees
for the period ending May 29, 2011, with the actual Management Fees paid to
Lakes for such period, to determine the July 3 Payment Amount and the July 31
Payment Amount.

(c) If the Closing occurs after July 20, 2011 but before July 31, 2011, Schedule
2.2.4 shall be replaced with a new Schedule 2.2.4 recalculated by the Third
Party, with the recalculation done by replacing the estimated Management Fees
for the period ending July 3, 2011, with the actual Management Fees paid to
Lakes for such period, to determine the July 31 Payment Amount.

 

8



--------------------------------------------------------------------------------

2.2.5. Adjustments to Termination Payment. In the event the Closing Date occurs
on a date other than May 29, 2011, July 3, 2011 or July 31, 2011, the
Termination Payment shall be calculated as follows:

(a) If the Closing Date occurs after May 29, 2011, but on or prior to June 16,
2011, the Band shall pay Great Lakes (i) the Budgeted May 29 Fees, plus (ii) the
May 29 Payment Amount, as the same may be adjusted in accordance with
Section 2.2.4, plus (iii) the June Prorated Monthly Fee calculated as of the
Closing Date. Payment of the Budgeted May 29 Fees shall be in full satisfaction
of the Band’s obligation to pay the actual Management Fees due for the period
ending May 29, 2011. The Band shall have no obligation to pay actual Management
Fees for the period beginning on May 30, 2011 through the Closing Date. The
“June Prorated Monthly Fee” is calculated by (i) subtracting the “Discounted
Management Fee” for the period ending July 3, 2011 as set forth on line (b) of
page 2 of Schedule 2.2.4, as the same may be adjusted, from the “Monthly
Management Fee” for the period ending July 3, 2011 as set forth on line (a) of
page 2 of Schedule 2.2.4, as the same may be adjusted; (ii) then dividing the
difference determined in (i) by thirty-five (35); and (iii) then multiplying the
quotient determined in (ii) by the number of days between May 29, 2011 and the
Closing Date, excluding May 29, 2011, but including the Closing Date.

(b) If the Closing Date occurs after June 16, 2011, but prior to July 3, 2011,
the Band shall pay Great Lakes (i) the actual Management Fees for the period
ending May 29, 2011 calculated in accordance with the terms of the Management
Agreement, plus (ii) the May 29 Payment Amount, as the same may be adjusted in
accordance with Section 2.2.4, plus (iii) the June Prorated Monthly Fee
calculated as of the Closing Date.

(c) If the Closing Date occurs after July 3, 2011, but on or prior to July 20,
2011, the Band shall pay Great Lakes (i) the Budgeted July 3 Fees, plus (ii) the
July 3 Payment Amount, as the same may be adjusted in accordance with
Section 2.2.4, plus (iii) the July Prorated Monthly Fee calculated as of the
Closing Date. “July Prorated Monthly Fee” means the fee calculated by
(i) subtracting the “Discounted Management Fee” for the period ending July 31,
2011 as set forth on line (e) of page 2 of Schedule 2.2.4, as the same may be
adjusted, from the “Monthly Management Fee” for the period ending July 31, 2011
as set forth on line (d) of page 2 of Schedule 2.2.4, as the same may be
adjusted; (ii) then dividing the difference determined in (i) by twenty-eight
(28); and (iv) then multiplying the quotient determined in (ii) by the number of
days between July 3, 2011 and the Closing Date, excluding July 3, 2011, but
including the Closing Date.

(d) If the Closing Date occurs after July 20, 2011, but prior to July 31, 2011,
the Band shall pay Great Lakes (i) the actual Management Fees for the period
ending July 3, 2011 calculated in accordance with the terms of the Management
Agreement, plus (ii) the July 3 Payment Amount, as the same may be adjusted in
accordance with Section 2.2.4, plus (iii) the July Prorated Monthly Fee
calculated as of the Closing Date.

 

9



--------------------------------------------------------------------------------

(e) The Parties hereby agree that as of June 30, 2011, the Termination Payment
calculated in accordance with this Section 2.2 is Twenty Six Million Two Hundred
Twenty-Seven Thousand Seventy-Five Dollars ($26,227,075), but the Parties
acknowledge that Great Lakes has previously been paid the actual Management Fees
for the period ending May 29, 2011 in the amount of One Million Seven Hundred
Twenty-Nine Thousand Dollars ($1,729,000) and the balance of the Termination
Payment due to Great Lakes, to be paid by the Band to Great Lakes at the Closing
on June 30, 2011, in the event such Closing occurs, shall be Twenty-Four
Thousand Four Hundred Ninety-Eight Thousand Seventy-Five Dollars ($24,498,075).
If the Closing does not occur on June 30, 2011, the Termination Payment shall be
recalculated by the Parties in accordance with this Section 2.2.

2.3. Satisfaction of Lakes Debt. On the Closing Date, the Band shall repay in
full all outstanding debt owed by the Band to Great Lakes, including, without
limitation, the Lakes Development Loan, the Non-Gaming Land Loan, the Transition
Loan and the Non-Gaming Land Acquisition Line of Credit (collectively, the
“Lakes Debt”). All outstanding Lakes Debt as of the Effective Date is set forth
on Schedule 2.3 hereto. Great Lakes shall update Schedule 2.3 with payoff
amounts for the Lakes Debt as of the Closing Date not less than five (5) days
prior to the Closing Date.

2.4. Additional Obligations Owed to Lakes. Any outstanding obligation owed by
the Band to the Lakes Parties other than the Lakes Debt and the Termination
Payment (the “Other Obligations”), if any, shall be satisfied by the Band on the
Closing Date. All outstanding Other Obligations as of the Effective Date is set
forth on Schedule 2.4 hereto. Great Lakes shall update Schedule 2.4 with payoff
amounts for the Other Obligations as of the Closing Date not less than five
(5) days prior to the Closing Date.

2.5. Closing. Subject to the terms and conditions of this Agreement, the closing
on the transactions described in this Agreement (the “Closing”) shall take place
on the Closing Date at such place as shall be agreed to by the Band and Great
Lakes. The Band shall deliver to Great Lakes written notice of the Closing Date
at least five (5) days prior to the Closing Date.

2.6. Closing Deliveries. At the Closing, the following shall occur:

2.6.1. The Band Parties, on the one hand, and the Lakes Parties, on the other
hand, shall each deliver to the other a release in favor of the others. The
release shall be in substantially the form attached hereto as Exhibit 2.6.1 (the
“Release”).

2.6.2. The Band shall pay and deliver the Termination Payment to Great Lakes;

2.6.3. The Band shall satisfy all of the outstanding Lakes Debt as set forth on
Schedule 2.3 as updated by Great Lakes in accordance with Section 2.3.

2.6.4. The Band shall satisfy all of the Other Obligations as set forth on
Schedule 2.4 as updated by Great Lakes in accordance with Section 2.4.

 

10



--------------------------------------------------------------------------------

2.6.5. Legal counsel to the Lakes Parties shall issue its legal opinion to the
Band in substantially the form of Exhibit 2.6.4 hereto, providing that this
Agreement and all the other documents executed by the Lakes Parties in
connection herewith have been duly authorized, executed and delivered by each of
the Lakes Parties as applicable.

2.6.6. Legal counsel to the Band Parties shall issue its legal opinion to Great
Lakes in substantially the form of Exhibit 2.6.5 hereto, providing that this
Agreement and all other documents executed by the Band Parties in connection
herewith have been duly authorized, executed and delivered by each of the Band
Parties as applicable.

2.6.7. The Parties shall execute and deliver such other instruments and
documents as may be necessary or desirable to further evidence or accomplish the
transactions contemplated by this Agreement.

3. REPRESENTATIONS AND WARRANTIES

3.1 Lakes Parties Representations and Warranties. The Lakes Parties jointly and
severally represent and warrant that:

3.1.1. Legal Status.

(a) As of the date hereof, each of Great Lakes and LG&R is duly organized and
validly existing in good standing under the applicable laws of Minnesota and
each is qualified to do business in and in good standing in all jurisdictions
where such qualification is necessary, with full power, right, authority and
legal capacity to enter into the Termination Documents and engage in the
transactions contemplated thereby.

(b) As of the date hereof, Lakes is duly organized and validly existing in good
standing under the applicable laws of Minnesota and is qualified to do business
in and in good standing in all jurisdictions where such qualification is
necessary, with full corporate power, right, authority and legal capacity to
enter into the Termination Documents and engage in the transactions contemplated
thereby.

3.1.2. Power; Authorization; Enforceable Obligations. As of the date hereof, the
execution, delivery and performance of the Termination Documents by each of the
Lakes Parties, as applicable, and the consummation of the transactions
contemplated thereby: (i) have been duly authorized by all requisite actions;
(ii) have been approved or consented to by all of their respective constituent
entities whose approval or consent is required to be obtained; (iii) do not
require the approval or consent of any Governmental Authority having
jurisdiction over any of the Lakes Parties; (iv) do not and will not constitute
a violation of, or default under, the governing instruments of any of the Lakes
Parties or any applicable requirement of a Governmental Authority; (v) will not
contravene any court or administrative order or ruling applicable to any of the
Lakes Parties, or any mortgage, indenture, agreement, commitment or instrument
to which any of the Lakes Parties is a party or by which it or its assets are
bound, nor will they create or cause to be created any mortgage, lien,
encumbrance, or charge against the assets of any of the Lakes Parties.

 

11



--------------------------------------------------------------------------------

3.1.3. Legal Obligation. As of the date hereof, each of the Termination
Documents is the legal, valid and binding obligation of each of the Lakes
Parties, as applicable, and is not subject to any right of rescission, set-off,
counterclaim or defense, including the defense of usury.

3.1.4. Compliance with Applicable Laws. To Great Lakes Knowledge, none of the
Termination Documents, individually or collectively, violate or are in
contravention of any provision of federal or state law.

3.1.5. Contracts; Bonus Craps Covenant. The Lakes Parties have delivered copies
of all Contracts related to Bonus Craps, the WPT All In Hold “Em Table Game and
KidsQuest and between any of the Lakes Parties or any of their Affiliates and
the Authority. Except as listed in Schedule 3.1.5, none of the Lakes Parties
have any Contracts or side agreements, whether written or oral, with any vendor
or other Person that does business with the Casino related to such vendor’s or
Person’s business with the Authority or the Casino.

3.1.6. Intentionally Omitted.

3.1.7. Litigation. Except as to the matters that have previously been
communicated to Great Lakes through the Authority or the Band (including their
employees and representatives), or senior management of the Casino, (a) to the
Knowledge of Great Lakes, there are no Proceedings pending or threatened, by or
before any Governmental Authority, arbitrator or before any non-governmental
self-governing organization of any nature against Great Lakes or with respect to
the Casino;(b) to Great Lakes’ Knowledge, there are no circumstances that exist
and no events that have occurred that may give rise to or serve as the basis for
a Proceeding; and (c) to the Knowledge of Great Lakes, neither Great Lakes nor
the Authority is subject to any order, writ, judgment, award, injunction or
decree of any Governmental Authority, arbitrator or any non-governmental
self-governing organization.

3.1.8. Compliance with Laws; Governmental Approvals.

(a) Except as to the matters that have previously been communicated to Great
Lakes through the Authority or the Band (including their employees and
representatives), or senior management of the Casino, the Casino has not been
and is currently not (i) to Great Lakes’ Knowledge in conflict with or in
violation or breach of or default under (and, to Great Lakes Knowledge, there
exists no event that, with notice or passage of time or both, would constitute a
conflict, violation, breach or default with, of or under) any Law applicable to
it, and (ii) Great Lakes has not received any written notice of any claim
alleging any such conflict, violation, breach or default.

(b) No Governmental Approval is required to be obtained by or with respect to
Great Lakes in connection with the execution and delivery of this Agreement, the
Termination Documents or the consummation of the transactions contemplated by
this Agreement.

(c) Great Lakes is in material compliance with all Governmental Approvals
applicable to its management of the Casino. There is no Proceeding pending or,
to the Knowledge of Great Lakes, threatened, that would reasonably be expected
to

 

12



--------------------------------------------------------------------------------

result in the revocation, cancellation, suspension, modification or nonrenewal
of any such Governmental Approval. To Great Lakes Knowledge, the execution,
delivery and performance of this Agreement and the Termination Documents and the
consummation of the transactions contemplated by this Agreement do not and will
not violate any such Governmental Approval or result in any revocation,
cancellation or suspension thereof.

3.1.9. Affiliate Transactions. None of the Lakes Parties nor any of their
Affiliates owns or has any rights in or to any of the Authority Intellectual
Property or any of the Contracts material to the operation of the Authority.
Notwithstanding anything in this Section 3.1.9 to the contrary, except for the
Casino customer lists which for all purposes shall be considered to be Authority
Intellectual Property and not Manager IP, the Lakes Parties shall retain all
right, title and interest in any intellectual property used in connection with
the Casino and developed by Manager (a) prior to the Effective Date, or (b) for
use in its ordinary and customary business operations and not specifically for
use in connection with the Casino (the “Manager IP”). Manager hereby grants to
the Authority a perpetual, nonexclusive, royalty-free license to use the Manager
IP (including any employee manuals, employee training systems and materials) in
connection with the Casino.

3.1.10. Labor and Employment Matters.

(a) None of the Lakes Parties is a party to (i) any Contract with the Casino’s
directors, officers or employees, (ii) any agreement that requires the Casino to
pay termination or severance pay to salaried or hourly employees of the Casino
(other than as required by Law), or (iii) any collective bargaining agreement or
other labor union contract applicable to employees of the Casino.

(b) Except as to the matters that have previously been communicated to Great
Lakes through the Authority or the Band (including their employees and
representatives), or senior management of the Casino, (i) to Great Lakes’
Knowledge, there is no unfair labor or employment practice investigation, charge
or complaint pending or threatened against either Great Lakes or the Casino
before any Governmental Authority; (ii) to Great Lakes’ Knowledge, there is no
labor strike, concerted slowdown or concerted work stoppage or lockout pending
or threatened against or affecting the Casino; and (iii) to Great Lakes’
Knowledge, there is no representation claim or petition pending before any
Governmental Authority with respect to the employees of Great Lakes or the
Casino.

(c) Great Lakes has delivered to the Authority copies of all historical
personnel, medical and OSHA records in its possession of each employee of the
Casino, including but not limited to Forms I-9, employment agreements,
confidentiality agreements and non-compete agreements.

3.1.11. MD&A and Presentations. Schedule 3.1.11 hereto contains copies of all
quarterly and annual management discussions and analysis prepared by Great Lakes
since the opening of the Casino and all monthly presentations made by Great
Lakes to the Board of Directors of the Authority (the “PGA Board”), including
the template for the spreadsheet included in the monthly presentation made by
Great Lakes to the PGA Board immediately prior to the Effective Date, in Excel
form.

 

13



--------------------------------------------------------------------------------

3.2. Band’s Representations and Warranties. The Band represents and warrants, as
applicable, that as of the date hereof:

3.2.1. Legal Status. The Band is a federally recognized Indian tribe with full
tribal power, right, authority and legal capacity to enter into the Termination
Documents and engage in the transactions contemplated thereby. The Authority is
a chartered enterprise of the Band with full tribal power, right, authority and
legal capacity to enter into the Termination Documents and engage in the
transactions contemplated thereby.

3.2.2. Power; Authorization; Enforceable Obligations. The execution, delivery
and performance of the Termination Documents by the Band and the Authority, and
the consummation of the transactions contemplated thereby: (i) have been duly
authorized by all requisite actions; (ii) have been approved or consented to by
all of their respective constituent entities whose approval or consent is
required to be obtained; (iii) do not require the approval or consent of any
other Governmental Authority having jurisdiction over any of the Band Parties;
(iv) do not and will not constitute a violation of, or default under, the
governing instruments of any of the Band Parties or any applicable requirement
of a Governmental Authority; (v) will not contravene any court or administrative
order or ruling applicable to any of the Band Parties, or any mortgage,
indenture, agreement, commitment or instrument to which any of the Band Parties
is a party or by which it or its assets are bound, nor will they create or cause
to be created any mortgage, lien, encumbrance, or charge against the assets of
any of the Band Parties.

3.2.3. Legal Obligation. Each of the Termination Documents is the legal, valid
and binding obligation of the Band and the Authority, and is not subject to any
right of rescission, set-off, counterclaim or defense, including the defense of
usury.

3.2.4. Compliance with Applicable Laws. None of the Termination Documents,
individually or collectively, violate or are in contravention of any provision
of federal, state, or Band law.

4. COVENANTS

4.1. Ordinary Course Operations and Actions Prior to Closing. Great Lakes hereby
covenants and agrees with the Band that between the date hereof and the Closing
Date, Great Lakes shall manage the Casino in the ordinary course of business, in
accordance with the terms of the Management Agreement, consistent with past
practices and shall not take or permit any action or omit to take any action
which would render untrue any of its representations or warranties, or result in
a breach of any of its obligations contained in this Agreement. Between the date
of this Agreement and the Closing Date, Great Lakes shall:

4.1.1. as provided in Section 17 of the Management Agreement, take reasonable
steps for the orderly transition of management of the Casino to the Authority
pursuant to a transition plan prepared by Great Lakes; such transition plan
shall be for a reasonable period, but not less than sixty (60) days. Great Lakes
shall submit the transition plan to the Business Board and the PGA Board no
later than April 30, 2011;

 

14



--------------------------------------------------------------------------------

4.1.2. except as otherwise approved by the Authority in writing, use its
commercially reasonable efforts to preserve intact the current business
organization of the Casino, and keep available the services of its officers,
employees and agents;

4.1.3. confer with the General Manager prior to implementing operational
decisions related to the Casino of a material nature;

4.1.4. otherwise report periodically, but not less frequently than monthly, to
the PGA Board concerning the status of the Casino’s business, operations and
finances;

4.1.5. make no material changes in management personnel of the Casino without
prior consultation with the PGA Board;

4.1.6. to the extent it has control over such matters, comply with all
applicable material legal requirements and material contractual obligations
applicable to the operations of the Casino;

4.1.7. maintain all books and records of the Casino that it currently maintains,
in the ordinary course of business;

4.1.8. deliver to the Band such additional information regarding the Casino as
the Band may reasonably request from time to time;

4.1.9. permit the General Manager to hire such additional personnel for the
Casino as the General Manager deems necessary in his sole discretion as part of
the transition toward operations after termination of the Management Agreement,
without having to give notice or receive approval from Great Lakes for any such
hiring, and reasonably assist in the training and support of people hired to
fill these positions consistent with past practices, provided, however, that the
Authority agrees to indemnify and hold Great Lakes harmless from any and all
claims by the Authority or third parties for so permitting the General Manager
to so hire such personnel as provided for in this Section 4.1.9;

4.1.10. without the prior consent of the General Manager, not hire any
additional employees for the period of time between the date of this Agreement
and the earlier of: (i) the Closing Date; and (ii) the termination of this
Agreement; and

4.1.11. at the request of the General Manager, reasonably assist the Authority
and the Band with the preparation of the offering memorandum and other documents
and disclosures in connection with the Proposed Refinancing, provided that the
Authority shall reimburse Great Lakes for Great Lakes’ reasonable and necessary
out-of-pocket expenses associated with such assistance for (i) travel (such
travel to billed at coach class, only), lodging, meals incurred by Great Lakes
in providing such services, (ii) its reasonable and necessary attorneys fees
incurred for such assistance, and (iii) such other matters agreed to in writing
in advance by the General Manager.

4.2. Post-Closing Date Covenants. Great Lakes hereby covenants and agrees with
the Band that following the Closing Date, upon the request of the Band or the
Authority, that Great Lakes shall reasonably cooperate with and assist the Band
and the Authority with reviews and

 

15



--------------------------------------------------------------------------------

audits for the Authority’s 2011 fiscal year and provide reasonable assistance to
close-out the Authority’s 2011 fiscal year; reasonably cooperate on any requests
from the National Indian Gaming Commission or other governmental authorities
relating to the Termination Documents; and shall otherwise reasonably assist the
Band and the Authority within a reasonable period of time, not to exceed ninety
(90) days after Closing, with other matters related with the transition of the
management of the business and provision of any information regarding the
periods during which the Management Agreement was in effect.

4.3. Further Assurances. Each Party agrees to cooperate with the other party, to
use all commercially reasonable efforts towards achieving the fundamental
purposes of this Agreement, not to frustrate or interfere with the other Party’s
efforts to achieve the fundamental purposes of this Agreement, and to use its
best efforts towards carrying out the agreements set forth herein. The Parties
each agree to deal with the other party in all matters under this Agreement in
good faith. Following the Closing Date, the Parties shall, from time to time,
execute and deliver and cause to be executed and delivered such additional
instruments, documents, conveyances or assurances and take such other action as
shall be reasonably necessary, or otherwise reasonably be requested by the other
Parties hereto, to confirm and assure the rights and obligations provided for in
this Agreement and the other Termination Documents and render effective the
consummation of the transactions contemplated by this Agreement, or otherwise to
carry out the intent and purposes of this Agreement.

4.4. Public Announcements. The Parties acknowledge and agree that after the
signing of this Agreement, Lakes will be required to publicly disclose this
Agreement through a press release and a public filing. Lakes agrees to give the
Band prior notice and an opportunity to comment on the proposed disclosure to
the extent permitted by law.

4.5. Supplementation and Amendment of Schedules. From time to time prior to the
Closing Date, Great Lakes shall have the right to supplement or amend the
schedules to this Agreement with respect to any matter hereafter arising or
discovered after the delivery of the schedules pursuant to this Agreement;
provided, however, no such supplement or amendment shall have any effect on the
satisfaction of the condition to Closing set forth in Section 5.2.1.

4.6. Manager Continuing Obligations. Nothing in this Agreement shall affect or
impair the Lakes Parties continuing obligations under Section 9.3 of the
Management Agreement (non-competition) and Section 18.15 of the Management
Agreement (confidentiality), all of which shall remain enforceable for the
following terms, notwithstanding the termination of the Transaction Documents
and the payment of the Termination Payment: (a) as to Section 9.3 of the
Management Agreement, one (1) year after termination of the Management
Agreement; and (b) as to Section 18.15 of the Management Agreement, two
(2) years after termination of the Management Agreement. Notwithstanding
anything in this Section 4.6 or the Termination Documents to the contrary, Lakes
shall be permitted to develop, finance, manage, own or in any other way be
involved in the installation and operation of video lottery terminals in bars
and restaurants in the State of Illinois.

 

16



--------------------------------------------------------------------------------

5. CONDITIONS PRECEDENT TO CLOSING

5.1. Conditions to Obligations of Each Party. The obligations of the Parties
hereto to consummate the transactions contemplated by this Agreement, shall be
subject to the fulfillment of the following conditions:

5.1.1. Consummation of the transactions contemplated by this Agreement shall not
have been restrained, enjoined or otherwise prohibited or made illegal by any
applicable law, including any order, injunction, decree or judgment of any court
or other Governmental Authority, in whole or part; and no such law that would
have such an effect shall have been promulgated, entered, issued or determined
by any court or other Governmental Authority to be applicable to this Agreement
or the other Termination Documents.

5.1.2. On the Closing Date, no Proceeding shall be pending or threatened by any
Governmental Authority or other Person before any Governmental Authority or
arbitrator to restrain, enjoin or otherwise prevent the consummation of any of
the transactions contemplated by this Agreement, in whole or part.

5.2. Conditions to Obligations of the Band Parties. The obligations of the Band
Parties to complete the transactions contemplated by this Agreement shall (in
addition to the conditions in Section 5.1) be subject to the following
conditions set forth in this Section 5.2:

5.2.1. The representations and warranties of the Lakes Parties contained in
Section 4.1 and in each other Termination Document shall be true and correct in
all material respects, unless such representation or warranty is already
qualified by a materiality standard, in which event such representation and
warranty shall be true and correct in accordance with its terms, in each case as
of the date of this Agreement and as of the Closing Date with the same effect as
though made as of the Closing Date, except that the accuracy of representations
and warranties that by their terms speak as of a specified date will be accurate
as of such date.

5.2.2. Lakes Parties shall have performed in all material respects all
obligations required to be performed by it under this Agreement and each other
Termination Document which obligations are required to be performed on or prior
to the Closing Date.

5.2.3. The Lakes Parties shall have executed and delivered to the Band Parties
the following:

(a) A certificate addressed to the Band Parties, dated as of the Closing Date
and executed by each of the Lakes Parties, confirming the matters set forth in
Section 5.1 (insofar as they relate to the Lakes Parties) and Sections 5.2.1 and
5.2.2 and further confirming that the Band Parties have fully performed each of
their respective obligations under the Transaction Documents prior to Closing
Date and that none of the Band Parties are nor have been in breach thereof, and
except as expressly provided in this Agreement, that no further obligations of
the Band Parties exist pursuant to the Transaction Documents as of the Closing
Date.

(b) The certificate of the secretary or clerk of each of the Lakes Parties,
dated the Closing Date, certifying: (i) the Organizational Documents of each of
the Lakes Parties, (ii) the incumbency of the officers of each of the Lakes
Parties who are authorized to execute this Agreement and any of the other
Termination Documents, and

 

17



--------------------------------------------------------------------------------

(iii) that the necessary action by the directors, shareholders, managers or
members of the Lakes Parties, as applicable, have been taken to authorize the
consummation of the transactions contemplated by this Agreement;

(c) The Agreement and the other Termination Documents; and

(d) Such other instruments, documents or agreements as the Band reasonably
determines are necessary or desirable to complete the transactions contemplated
by this Agreement.

5.2.4. The Proposed Financing shall have closed on terms acceptable to the Band
in its sole discretion.

5.3. Conditions to Obligations of the Lakes Parties. The obligations of the
Lakes Parties to complete the transactions contemplated by this Agreement shall
(in addition to the conditions in Section 5.1) be subject to the following
conditions set forth in this Section 5.3:

5.3.1. The representations and warranties of the Band Parties contained in
Section 4.2 and in each other Termination Document shall be true and correct in
all material respects, unless such representation or warranty is already
qualified by a materiality standard, in which event such representation and
warranty shall be true and correct in accordance with its terms, in each case as
of the date of this Agreement and as of the Closing Date with the same effect as
though made as of the Closing Date, except that the accuracy of representations
and warranties that by their terms speak as of a specified date will be accurate
as of such date.

5.3.2. Band Parties shall have performed in all material respects all
obligations required to be performed by them under this Agreement and each other
Termination Document which obligations are required to be performed on or prior
to the Closing Date.

5.3.3. The Band Parties shall have executed and delivered to the Lakes Parties
the following:

(a) A certificate addressed to the Lakes Parties, dated as of the Closing Date
and executed by each of the Band Parties, confirming the matters set forth in
Section 5.1 (insofar as they relate to the Band Parties) and Sections 5.3.1 and
5.3.2 and further confirming that the Lakes Parties have fully performed each of
their respective obligations under the Transaction Documents prior to Closing
Date and that none of the Lakes Parties are nor have been in breach thereof, and
except as expressly provided in this Agreement, that no further obligations of
the Lakes Parties exist pursuant to the Transaction Documents as of the Closing
Date.

(b) The certificate of the secretary or clerk of each of the Band Parties, dated
the Closing Date, certifying: (i) the Organizational Documents of each of the
Band Parties, (ii) the incumbency of the officers of each of the Band Parties
who are authorized to execute this Agreement and any of the other Termination
Documents, and (iii) that the necessary action by the Tribal Council, PGA Board,
managers or members of the Band Parties, as applicable, have been taken to
authorize the consummation of the transactions contemplated by this Agreement;

 

18



--------------------------------------------------------------------------------

(c) The Agreement and the other Termination Documents; and

(d) Such other instruments, documents or agreements as the Band and the
Authority reasonably determine are necessary or desirable to complete the
transactions contemplated by this Agreement.

6. INDEMNIFICATION

6.1. Indemnification by the Lakes Parties. The Lakes Parties, jointly and
severally, covenant and agree to defend, indemnify and hold harmless (in
accordance with Section 6.3) each of the Band Parties and each of their
respective Tribal Council members, PGA Board members, Gaming Commission members,
other government officials, officers, directors, managers, employees, agents,
advisers, partners, members and representatives (collectively, the “Band
Indemnitees”) from and against, and pay or reimburse the Band Indemnitees for
any and all claims, demands, liabilities, obligations, losses, or damages
(whether absolute, accrued, conditional or otherwise and whether or not
resulting from third party claims), including interest and penalties (to the
extent permitted by law) with respect thereto and out-of-pocket expenses and
reasonable attorneys’ and accountants’ fees and expenses incurred in the
investigation or defense of any of the same or in asserting, preserving or
enforcing any of their respective rights hereunder, resulting from or arising
out of:

6.1.1. a breach of or any inaccuracy of any representation or warranty made by
any of the Lakes Parties hereunder or under any of the Termination Documents; or

6.1.2. a breach of or any failure of any of the Lakes Parties to perform any
covenant or agreement hereunder or under any of the Termination Documents; or

6.1.3. any acts or omissions of Great Lakes prior to termination in violation
of, or beyond the scope of its authority under, the Management Agreement
(collectively, “Band Losses”).

6.2. Indemnification by Band Parties. The Band Parties, jointly and severally,
covenant and agree to defend, indemnify and hold harmless (in accordance with
Section 6.3) each of the Lakes Parties and their respective officers, directors,
managers, employees, agents, advisers, partners, members and representatives
(collectively, the “Lakes Indemnitees”) from and against, and pay or reimburse
the Lakes Indemnitees for, any and all claims, demands, liabilities,
obligations, losses, or damages (whether absolute, accrued, conditional or
otherwise and whether or not resulting from third party claims), including
interest and penalties (to the extent permitted by law) with respect thereto and
out-of-pocket expenses and reasonable attorneys’ and accountants’ fees and
expenses incurred in the investigation or defense of any of the same or in
asserting, preserving or enforcing any of their respective rights hereunder,
provided that any indemnification obligation of the Band Parties under this
Section 6.2 shall be Limited Recourse, resulting from or arising out of:

6.2.1. any breach of or any inaccuracy of any representation or warranty made by
any of the Band Parties hereunder or under any of the Termination Documents;

 

19



--------------------------------------------------------------------------------

6.2.2. any breach of or any failure of any of the Band Parties to perform any
covenant or agreement hereunder; or

6.2.3. any acts or omissions of the Band in accordance with the Management
Agreement, prior to the termination of the Management Agreement;

6.2.4. any acts or omissions of Great Lakes prior to the termination pursuant to
and in accordance with the Management Agreement; or

6.2.5. any and all claims by third parties against the Lakes Parties arising out
of actions or inaction by or of Casino employees after the termination of the
Management Agreement (collectively, “Lakes Losses”).

6.3. Indemnification Procedures.

6.3.1. In the case of any claim asserted by a third party against a party
entitled to indemnification under this Agreement (the “Indemnified Party”), the
Indemnified Party shall deliver a Notice of Claim to the party required to
provide indemnification (the “Indemnifying Party”) within a reasonable time
after such Indemnified Party has actual knowledge of any claim as to which
indemnity may be sought. The Indemnified Party shall permit the Indemnifying
Party (at the expense of such Indemnifying Party) to assume the defense of any
such claim or any litigation resulting therefrom, provided, that counsel for the
Indemnifying Party who shall conduct the defense of such claim or litigation
shall be reasonably satisfactory to the Indemnified Party. The Indemnified Party
may participate in such defense at such Indemnified Party’s expense. The failure
of any Indemnified Party to deliver a Notice of Claim as provided herein shall
not relieve the Indemnifying Party of its indemnification obligation under this
Agreement except to the extent that such failure results in a lack of actual
notice to the Indemnifying Party and such Indemnifying Party is prejudiced as a
result of the failure to deliver the Notice of Claim. Except with the prior
written consent of the Indemnified Party (not to be unreasonably withheld), no
Indemnifying Party, in the defense of any such claim or litigation, shall
consent to entry of any judgment or enter into any settlement that provides for
injunctive or other nonmonetary relief affecting the Indemnified Party or that
does not include as an unconditional term thereof the giving by each claimant or
plaintiff to such Indemnified Party of a release from all liability with respect
to such claim or litigation. In the event that the Indemnified Party may have
available to it one or more defenses or counterclaims that are inconsistent with
one or more of those that may be available to the Indemnifying Party in respect
of such claim or any litigation relating thereto, the Indemnified Party shall
have the right to assume control over the defense, settlement, negotiations or
litigation relating to any such claim at the sole cost of the Indemnifying
Party; provided, however, that the Indemnifying Party will not be required to
pay the fees and disbursements of more than one counsel for all Indemnified
Parties in any jurisdiction in any single action or proceeding; and provided,
further, that if the Indemnified Party does so assume control (i) the
Indemnifying Party shall be entitled to participate in the defense of such claim
(at the Indemnifying Party’s expense) and (ii) the Indemnified Party shall not
settle such claim or litigation without the written consent of the Indemnifying
Party, such consent not to be unreasonably withheld. In the event that the
Indemnifying Party does not accept the defense of any matter as above provided,
the Indemnified Party shall have the full right to defend against any such claim
or demand, and shall be entitled to settle or agree to pay in

 

20



--------------------------------------------------------------------------------

full such claim or demand; provided, however, that except with the prior written
consent of the Indemnifying Party, such Indemnified Party shall not consent to
entry of any judgment nor enter into any settlement that provides for injunctive
or other nonmonetary relief affecting the Indemnifying Party or that does not
include as an unconditional term thereof the giving by each claimant or
plaintiff to such Indemnifying Party of a release from all liability with
respect to such claim or litigation. In any event, the Indemnified Party and the
Indemnifying Party shall cooperate with each other in the defense of any claim
or litigation subject to this Section 6 and, subject to applicable
attorney-client privileges unless otherwise specifically waived in writing, the
records of each shall be available to the other with respect to such defense.

6.3.2. In the case of any Losses (other than Losses resulting from a third party
claim referred to in Section 6.3.1 of this Section 6.3) asserted to have been
incurred by any Indemnified Party, such Indemnified Party shall deliver a Notice
of Claim to the Indemnifying Party or Parties within a reasonable time after
such Indemnified Party ascertains such Losses. The Indemnifying Party receiving
any such Notice of Claim shall have thirty (30) days to object to such Notice of
Claim by delivery of a written notice of such objection to such Indemnified
Party specifying in reasonable detail the basis for such objection. Failure to
timely object shall constitute a final and binding acceptance of the Losses
specified in the Notice of Claim by the Indemnifying Party, and such Losses
shall be paid in accordance with this Article 6. Upon determination of the
amount of Losses specified in a Notice of Claim, whether by agreement or by
final adjudication, the Indemnifying Party shall pay the amount of such Losses
within ten (10) days of the date such amount is determined.

6.4. Survival of Representations and Warranties, etc. All Notices of Claim for
indemnification under Section 6.1 or Section 6.2 with respect to the
representations, warranties and covenants contained herein must be delivered on
or prior to the date of termination of the respective survival periods set forth
in this Section 6.4. The representations, warranties and covenants contained in
this Agreement shall survive the execution and delivery of this Agreement, any
examination by or on behalf of the parties hereto and the completion of the
Transactions, but only to the extent specified below:

6.4.1. the representations and warranties contained in Article 4 and in the
other Termination Documents shall survive for a period ending on the first
anniversary of the Closing Date; and

6.4.2. the covenants and agreements contained in this Agreement shall survive
the Closing and shall continue until all obligations with respect thereto shall
have been performed or satisfied or shall have been terminated in accordance
with their terms.

6.5. Limitations on Remedies. Except in the event of fraud (where no limitation
on remedy will apply), following Closing, the procedures and remedies set forth
in this Article 6 shall be the sole and exclusive remedy in the event of a
breach of any representation, warranty, covenant or agreement contained in
Article 3 of this Agreement. Nothing herein shall limit a party’s right to seek
specific performance of this Agreement or the other Termination Documents before
or after Closing. Nothing herein shall limit or affect the remedies available to
a Party in the event of a breach of this Agreement or any other Termination
Document.

 

21



--------------------------------------------------------------------------------

7. TERMINATION

7.1. Termination. Notwithstanding anything to the contrary contained herein,
this Agreement may be terminated prior to Closing in the following manner:

7.1.1. Provided none of the Lakes Parties is in material default hereunder, this
Agreement may be terminated by the Lakes Parties without liability (a) if a
material default shall be made by the Band Parties in the observance of any
covenant contained in this Agreement or in the due and timely performance of any
material term hereof which default is not cured within five (5) business days of
written notice thereof or (b) if Closing does not occur on or before July 31,
2011; or

7.1.2. Provided none of the Band Parties is in material default hereunder, this
Agreement may be terminated by the Band Parties without liability (a) for any
reason or no reason, at any time prior to the Closing Date in the sole
discretion of the Band upon written notice from the Band to Great Lakes or
(b) if Closing does not occur on or before July 31, 2011; or

7.1.3. by mutual agreement of the parties; or

7.1.4. by either the Lakes Parties or the Band Parties if a condition to such
Parties’ obligation to consummate the transactions contemplated by this
Agreement is or becomes impossible to fulfill (other than through the act or
omission of the party terminating this Agreement).

7.2. Effect of Termination. Upon the termination of this Agreement, the
Transaction Documents shall remain in full force and effect in accordance with
their respective terms. Termination of this Agreement pursuant to Article 7 is
without prejudice to any right or remedy whether legal or equitable, that any
party may have against any other including in relation to breach of this
Agreement, breach of a Termination Document or other breach of duty.

8. DISPUTE RESOLUTION AND WAIVER OF SOVEREIGN IMMUNITY

8.1. Band’s and Authority’s Waiver of Sovereign Immunity and Consent to Suit.
The Band and the Authority expressly waive their sovereign immunity from suit
for the purpose of permitting or compelling arbitration as provided in this
Article 8 and consent to be sued in the United States District Court for the
Western District of Michigan - Southern Division, the United States Court of
Appeals for the Sixth Circuit, and the United States Supreme Court for the
purpose of compelling arbitration or enforcing any arbitration award or judgment
arising out of this Agreement or the other Termination Documents, or other
obligations between the Parties. If the United States District Court lacks
jurisdiction, the Band and the Authority consent to be sued in the Michigan
State Court system. The Band and the Authority waive any requirement of
exhaustion of tribal remedies. Without in any way limiting the generality of the
foregoing, the Band and the Authority expressly authorize any Governmental
Authorities who have the right and duty under applicable law to take any action
authorized or ordered by any such court; provided, however, that liability of
the Band and the Authority under any judgment shall always be Limited Recourse,
and in no instance shall any enforcement of any kind whatsoever be allowed by
any of the Lakes Parties against any assets of the Band other than the limited
assets

 

22



--------------------------------------------------------------------------------

of the Authority specified in Section 8.3.1 below. The Band appoints the
Chairman and the Secretary of the Band’s Tribal Council as its agents for
service of all process under or relating to this Agreement and the other
Termination Documents. The Authority appoints the Chairman and the Secretary of
the PGA Board as its agents for service of all process under or relating to this
Agreement and the other Termination Documents. The Band and the Authority agree
that service in hand or by certified mail, return receipt requested, shall be
effective for all purposes under or relating to this Agreement and the other
Termination Documents if served on such agents.

8.2. Arbitration. All disputes, controversies or claims arising out of or
relating to this Agreement, any other Termination Documents or other obligations
between the Lakes Parties and the Band Parties shall be settled by binding
arbitration in accordance with the Commercial Arbitration Rules of the American
Arbitration Association in effect on the date demand for arbitration is made,
and the Federal Arbitration Act. The Parties agree that binding arbitration
shall be the sole remedy as to all disputes arising out of this Agreement,
except for disputes requiring injunctive or declaratory relief. Notwithstanding
the foregoing, an arbitrator shall not have the power to compel, overturn,
negate or in any manner modify any Band Action, and any arbitration award or
related judicial decree or judgment shall be subject to the Specific Performance
Restriction. The preceding sentence does not prevent an arbitrator from
determining that the taking of any Band Action or the failure to take any Band
Action, which is not caused by a breach of the Lakes Parties’ obligations under
this Agreement and the other Termination Documents, constitutes a breach of this
Agreement by the Band Parties or the impairment of rights of the Lakes Parties
under this Agreement, thereby resulting in liability on the part of the Band
Parties for damages in favor of the Lakes Parties as provided in this Agreement
and enforcement of the obligations of the Band Parties to Lakes Parties.

8.2.1. Choice of Law. In determining any matter the Arbitrator(s) shall apply
the terms of this Agreement, without adding to, modifying or changing the terms
in any respect, and in their interpretation and construction shall, to the
extent not preempted by federal law, apply Michigan law. Use of Michigan law for
the foregoing limited purpose of interpretation and construction is not intended
by the Parties to and shall not otherwise (i) incorporate substantive Michigan
laws or regulations, including but not limited to Michigan usury laws or any
other present or future provision of the laws of Michigan that would restrict
the rate of interest upon any loan contemplated hereunder; or (ii) grant any
jurisdiction to the State of Michigan or any political subdivision thereof over
the Authority.

8.2.2. Place of Hearing. All arbitration hearings shall be held at a place
designated by the arbitrator(s) in Kalamazoo, Michigan or at such other place
agreed to by the Parties.

8.2.3. Confidentiality. The Parties and the arbitrator(s) shall maintain strict
confidentiality with respect to the arbitration.

 

23



--------------------------------------------------------------------------------

8.3. Limitation of Actions. The Band’s and the Authority’s waiver of immunity
from suit is specifically limited to the following actions and judicial
remedies:

8.3.1. Damages. The enforcement of an award of money and/or damages by
arbitration; provided that the award of any arbitrator and/or court must be
Limited Recourse to the undistributed or future Net Revenues of the Authority,
and no arbitrator or court shall have authority or jurisdiction to order
execution against any assets or revenues of the Band. In no instance shall any
enforcement of any kind whatsoever be allowed against any assets of the Band
other than the limited assets of the Authority specified in this subsection.

8.3.2. Consents and Approvals. The enforcement of a determination by an
arbitrator that the Band’s or the Authority’s consent or approval has been
unreasonably withheld contrary to the terms of this Agreement or any other
Termination Document, provided that such enforcement shall be subject to the
Specific Performance Restriction.

8.3.3. Injunctive Relief and Specific Performance. The enforcement of a
determination by an arbitrator that prohibits the Band Parties from taking any
action that would prevent the Lakes Parties from performing its obligations
pursuant to the terms of this Agreement or any other Termination Document, or
that requires the Band or the Authority to specifically perform any obligation
under this Agreement; provided, however, that any injunction against the Band or
the Authority shall be Limited Recourse; shall be subject to the Specific
Performance Restriction; shall not mandate, preclude or affect payment of any
funds of the Band or the Authority other than undistributed or future Net
Revenues of the Authority; and shall not relate to any asset of the Band other
than the Authority.

8.3.4. Action to Compel Arbitration. An action to compel arbitration pursuant to
this Article 3.

8.4. Remedies. Any injured Party shall, where damages or remedies are not
otherwise specified, be entitled to such damages as it may be entitled to under
applicable law, subject to such Limited Recourse provisions and limited waivers
of the Band’s and the Authority’s sovereign immunity (which shall apply to all
claims against the Band and the Authority under or relating to this Agreement
and the other Termination Documents).

8.5. Damages for Band Action. If the Band, including the Authority, takes a Band
Action or fails to take a Band Action, and such action or inaction is not caused
by a breach of the Lakes Parties’ obligations under this Agreement or the other
Termination Documents and constitutes a breach of this Agreement by the Band or
the Authority or the impairment of rights of the Lakes Parties under this
Agreement, the Band and the Authority shall be liable for any resulting actual
and consequential damages incurred by the Lakes Parties (subject to the Limited
Recourse provisions of this Agreement and the limited waiver of the Band’s and
the Authority’s sovereign immunity).

8.6 Waiver of Jury Trial. THE PARTIES HERETO AGREE THAT NONE OF THEM NOR ANY
ASSIGNEE OR SUCCESSOR SHALL (A) SEEK A JURY TRIAL IN ANY LAWSUIT, PROCEEDING,
COUNTERCLAIM OR OTHER ACTION RELATING TO THIS AGREEMENT, THE TERMINATION
DOCUMENTS OR ANY RELATED INSTRUMENTS, OR THE DEALINGS OR THE RELATIONSHIP
BETWEEN OR AMONG ANY OF THEM, OR (B) SEEK TO CONSOLIDATE ANY SUCH ACTION WITH
ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. THE
PROVISIONS

 

24



--------------------------------------------------------------------------------

OF THIS SECTION HAVE BEEN FULLY DISCUSSED BY THE PARTIES HERETO, AND THESE
PROVISIONS SHALL BE SUBJECT TO NO EXCEPTIONS. NONE OF THE PARTIES HERETO HAS
AGREED WITH OR REPRESENTED TO THE OTHER THAT THE PROVISIONS OF THIS SECTION WILL
NOT BE FULLY ENFORCED IN ALL INSTANCES.

9. MISCELLANEOUS

9.1. Situs of the Contracts. This Agreement, as well as all contracts entered
into between the Band and the Authority and any Person providing services to the
Authority, shall be deemed entered into in Michigan, and shall be subject to all
laws of the Band and federal law.

9.2. Notice. Any notice required to be given pursuant to this Agreement shall be
delivered to the appropriate party by Certified Mail Return Receipt Requested,
or by overnight mail or courier service to the following addresses:

 

If to the Band Parties:   

Pokagon Band of Potawatomi Indians

58620 Sink Road

Dowagiac, MI 49047

Attn: Chairman, Tribal Council

With a copy to:   

Michael Phelan, General Counsel

Pokagon Band of Potawatomi Indians

P.O. Box 180

Dowagiac, MI 49047

and   

Robert L. Gips, Esq.

Drummond Woodsum & MacMahon

84 Marginal Way, Suite 600

Portland, Maine 04101-2480

If to Lakes Parties:   

Great Lakes Gaming of Michigan, LLC

Lakes Entertainment, Inc.

130 Cheshire Lane

Minnetonka, MN 55305

Attn: Timothy J. Cope

With a copy to:   

Damon Schramm, VP- General Counsel

Lakes Entertainment, Inc.

130 Cheshire Lane

Minnetonka, MN 55305

or to such other different address(es) as Lakes Parties or the Band Parties may
specify in writing. Any such notice shall be deemed given three days following
deposit in the United States mail, one day following delivery to a courier
service or upon actual delivery, whichever first occurs.

 

25



--------------------------------------------------------------------------------

9.3. Relationship. None of the Parties hereto shall be construed as joint
venturers or partners of each other by reason of this Agreement and none shall
have the power to bind or obligate the other except as set forth in this
Agreement.

9.4. Further Actions. The Parties hereto agree to execute or cause to be
executed all contracts, agreements and documents and to take all actions
reasonably necessary to comply with the provisions of this Agreement and the
intent hereof.

9.5. Waivers. No failure or delay by the Lakes Parties or the Band Parties to
insist upon the strict performance of any covenant, agreement, term or condition
of this Agreement, or to exercise any right or remedy consequent upon the breach
thereof, shall constitute a waiver of any such breach or any subsequent breach
of such covenant, agreement, term or condition. No covenant, agreement, term, or
condition of this Agreement and no breach thereof shall be waived, altered or
modified except by written instrument. No wavier of any breach shall affect or
alter this Agreement, but each and every covenant, agreement, term and condition
of this Agreement shall continue in full force and effect with respect to any
other then existing or subsequent breach thereof.

9.6. Captions. The captions for each section and subsection are intended for
convenience only.

9.7. Severability. If any provision, or any portion of any provision, of this
Agreement is found to be invalid or unenforceable, such unenforceable provision,
or unenforceable portion of such provision, shall be deemed severed from the
remainder of this Agreement and shall not cause the invalidity or
unenforceability of the remainder of this Agreement. If any provision, or any
portion of any provision, of this Agreement is deemed invalid due to its scope
or breadth, such provision shall be deemed valid to the extent of the scope or
breadth permitted by law.

9.8. Third Party Beneficiary. This Agreement is exclusively for the benefit of
the Parties hereto and it may not be enforced by any party other than the
Parties to this Agreement and shall not give rise to liability to any third
party other than the authorized successors and assigns of the Parties hereto as
such are authorized by this Agreement.

9.9. Periods of Time; Time of Essence. Whenever any determination is to be made
or action is to be taken on a date specified in this Agreement, if such date
shall fall on a Saturday, Sunday or legal holiday under the laws of the Band or
the State of Michigan, then in such event said date shall be extended to the
next day which is not a Saturday, Sunday or legal holiday. Time is of the
essence.

9.10. Successors and Assigns. The benefits and obligations of this Agreement
shall inure to and be binding upon the Parties hereto and their respective
permitted successors and assigns.

9.11. Modification. Any change to or modification of this Agreement must be in
writing signed by all Parties hereto.

 

26



--------------------------------------------------------------------------------

9.12. Preparation of Agreement. This Agreement was drafted and entered into
after careful review and upon the advice of competent counsel; it shall not be
construed more strongly for or against any Party.

9.13. Consents. Except where expressly indicated that an agreement or consent is
in the sole or unilateral discretion of a Party, no agreement or consent under
this Agreement shall be unreasonably withheld or delayed.

9.14. Counterpart Execution. This Agreement may be executed in one or more
counterparts, each of which will be deemed an original, but all of which taken
together will constitute one and the same instrument.

9.15. Other Agreements Superseded. This Agreement, including the exhibits and
schedules attached hereto, and the other Termination Documents, set forth the
entire understanding of the Parties hereto as to the matters covered hereby.

9.16. No Assignment. None of the Parties hereto shall assign this Agreement or
any of its rights or obligations hereunder without the prior written consent of
the other Parties, which consent may be withheld by other Parties in their sole
discretion. Any purported assignment in violation of this provision shall be
null and void and of no force and effect.

[The balance of this page is intentionally left blank.

The signature pages follow.]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto under
seal as of the date first above written.

 

POKAGON BAND OF POTAWATOMI INDIANS By:  

/s/ Matthew Wesaw

Title:   Chairman/Council Member By:  

/s/ Ervin Butch Starrett

Title:   Vice Chairman/Board Member POKAGON GAMING AUTHORITY By:  

/s/ Matthew Wesaw

Title:   Chairman/Council Member By:  

/s/ Ervin Butch Starrett

Title:   Vice Chairman/Board Member

 

Signature Page to Buyout and Termination Agreement



--------------------------------------------------------------------------------

POKAGON PROPERTIES, LLC By:  

/s/ Matthew Wesaw

Title:   Chairman/Board Member By:  

/s/ Ervin Butch Starrett

Title:   Vice Chairman/Board Member FILBERT LAND DEVELOPMENT, LLC By:  

/s/ Matthew Wesaw

Title:   Chairman/Board Member By:  

/s/ Ervin Butch Starrett

Title:   Vice Chairman/Board Member

 

Signature Page to Buyout and Termination Agreement



--------------------------------------------------------------------------------

GREAT LAKES GAMING OF MICHIGAN, LLC, f/k/a GREAT LAKES OF MICHIGAN, LLC By:  

/s/ Timothy J. Cope

Title:   President and Chief Financial Officer LAKES ENTERTAINMENT, INC. f/k/a
LAKES GAMING, INC. By:  

/s/ Timothy J. Cope

Title:   President and Chief Financial Officer LAKES GAMING AND RESORTS, LLC By:
 

/s/ Timothy J. Cope

Title:   President and Chief Financial Officer

 

Signature Page to Buyout and Termination Agreement



--------------------------------------------------------------------------------

Exhibit 2.5.1

FORM OF MUTUAL RELEASE

MUTUAL RELEASE

THIS MUTUAL RELEASE (the “Release”) is made and entered into as of the 30th day
of June, 2011, by and among GREAT LAKES GAMING OF MICHIGAN, LLC, (f/k/a GREAT
LAKES OF MICHIGAN, LLC (“Great Lakes”), LAKES ENTERTAINMENT, INC. f/k/a LAKES
GAMING, INC. (“Lakes”), LAKES GAMING AND RESORTS, LLC (“LG&R”), (collectively,
Great Lakes, Lakes and LG&R are referred to as the “Lakes Parties”), POKAGON
PROPERTIES, LLC (“PPLLC”), FILBERT LAND DEVELOPMENT, LLC (“Filbert”), the
POKAGON GAMING AUTHORITY (the “Authority”), and the POKAGON BAND OF POTAWATOMI
INDIANS (together with any affiliate, agency, instrumentality, association or
political subunit thereof, the “Band”) (collectively, PPLLC, Filbert, the
Authority and the Band are referred to as the “Band Parties”). Each of the
foregoing shall be referred to as a “Party” and collectively as the “Parties.”

For and in consideration of $10.00 and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged and confessed, the
undersigned hereby make the following release of claims:

1. As used in this Release, the following terms shall have the meanings set
forth below unless otherwise specified:

“Band Released Parties” shall mean (i) the Band Parties, (ii) and any parent,
subsidiary, affiliate subdivision or governmental unit of the foregoing,
including, without limitation, the Band Tribal Council and the PGA Board,
(ii) the members of the Tribal Council and the members of the PGA Board as of
the date hereof, and (iii) any officer, director, manager, member, employee and
any present or former office holder, representative, agent, attorney or advisor
of any of the foregoing (solely in their capacity as such) as of the date hereof
and all predecessors, successors or assigns of any of the foregoing with respect
solely to any Claim related to, arising out of, or in their capacity as such as
to any Claims with respect solely to any Claim related to, arising out of their
relationship with or representation of the Band Parties.

“Claims” shall mean any and all potential or actual, known or unknown, actions,
causes of action, claims, demands, lawsuits, judgments, debts, accounts,
covenants, agreements, actions, cross actions, liabilities, obligations, losses,
damages, costs, compensation, expenses, attorneys fees, remedies, causes of
action of any nature, whether in tort or contract, or based on any wrongful or
intentional act, fraud or misrepresentation, breach of duty or common law, or
arising under or by virtue of any judicial decision, statute or regulation, for
past, present or future injuries, physical or mental or property or economic
damage, and for all other losses and damages of any kind, including but not
limited to actual damages, all exemplary and punitive damages, all penalties of
any kind, including without limitation, any statutory or other penalties or
liabilities, tax liability, damage to physical or mental health, business
reputation, insurance premiums or costs, workers compensation premiums or costs,
lost earnings, profits or good will, consequential damages, damages ensuing from
loss of credit and pre-judgment and

 

Exhibit 2.5.1 of the Buyout and Termination Agreement



--------------------------------------------------------------------------------

post-judgment interest and costs and attorneys fees, from the beginning of time
to the execution of the Termination Agreement, including, without limitation,
those arising out of, caused by, related to, in connection with, or resulting
from (a) the Transaction Documents (including, without limitation, any default
under any Transaction Documents), or (b) any act, performance, obligation,
omission, failure to act or perform by any of the Band Released Parties, the
Lakes Released Parties or any of their respective heirs, legal representatives,
successors or assigns. Without limiting the generality of the foregoing, the
term “Claims” shall include, without limitation, any loss, liability, expense
and/or detriment of any kind or character, in any way arising out of, connected
with, or resulting from the acts or omissions of the Band Released Parties, the
Lakes Released Parties or any of them. This definition does not include any
claim for, under or related to the Continuing Obligations.

“Continuing Obligations” shall mean all obligations of every kind or nature of
the Parties created under, or arising by virtue of, the Termination Documents
and each and every agreement, certificate, instrument, document, note, motion,
or order executed and/or entered into pursuant to or in connection with the
Termination Documents, to the extent a Band Released Party or Lakes Released
Party is a party thereto.

“Lakes Released Parties” shall mean (i) the Lakes Parties, (ii) any parent,
subsidiary, affiliate, subdivision or governmental unit of any of the foregoing,
and (iii) any shareholder, officer, director, manager, member, employee, any
present or former office holder, representative, agent, attorney or advisor of
any of the foregoing (solely in their capacity as such) as of the date hereof
and all predecessors, successors or assigns of any of the foregoing with respect
solely to any Claim related to, arising out of, or in their capacity as such as
to any Claims with respect solely to any Claim related to, arising out of their
relationship with or representation of the Lakes Parties.

“Termination Agreement” shall mean the Buyout and Termination Agreement, dated
as of even or near even date hereof, by and among the Lakes Parties and the Band
Parties, as the same may be amended from time to time.

“Termination Documents” shall mean the Termination Agreement, the Release and
the opinion letters dated as of even or near even date hereof executed by
counsel to the parties.

“Transaction Documents” is defined in the Termination Agreement.

2. Each Lakes Party hereby REMISES, RELEASES, ACQUITS, SATISFIES, WAIVES and
FOREVER DISCHARGES each of the Band Released Parties and their respective heirs,
personal representatives, successors and assigns from all Claims; provided, such
release does not extend to, include or apply to the Continuing Obligations.

3. Each Band Party hereby REMISES, RELEASES, ACQUITS, SATISFIES, WAIVES and
FOREVER DISCHARGES each of the Lakes Released Parties and their respective
heirs, personal representatives, successors and assigns from all Claims.

4. This Release is accepted by each of the Band Parties and the Lakes Parties
pursuant to the Termination Agreement, and this Release shall not be construed
as an admission of liability on the part of any of the Band Released Parties or
Lakes Released Parties of any kind or nature whatsoever as to any matter.

 

Exhibit 2.5.1 of the Buyout and Termination Agreement



--------------------------------------------------------------------------------

5. The Lakes Parties hereby jointly and severally represent and warrant that
none of them has assigned, pledged or contracted to assign or pledge any of the
Claims to any other person or entity.

6. The Band Parties hereby jointly and severally represent and warrant that none
of them has assigned, pledged or contracted to assign or pledge any of the
Claims to any other person or entity.

7. This Release shall be binding upon the Parties hereto. The provisions of
Section 8 of the Termination Agreement are hereby incorporated in this Release
by reference and made a part hereof in all respects.

8. This Release includes a release of, and shall inure to the benefit of, the
Band Released Parties, the Lakes Released Parties and their respective heirs,
legal representatives, successors, assigns and their respective shareholders,
members, directors, trustees, officers, agents, servants, employees and
attorneys in their capacities as such, past, present and future.

9. This Release, together with the other Termination Documents, constitutes the
entire agreement among the parties with respect to the subject matter hereof. It
is expressly understood and agreed that this Release may not be altered,
amended, modified or otherwise changed in any respect whatsoever except by a
writing duly executed by authorized representatives of each of the Parties
hereto.

10. Each person signing this Release on behalf of an entity warrants on his or
her own behalf that he or she is authorized to do so in his/her capacity as
such.

[The remainder of this page is intentionally left blank.

The signature pages follow.]

 

Exhibit 2.5.1 of the Buyout and Termination Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Release has been executed by the parties hereto under
seal as of the date first above written.

 

POKAGON BAND OF POTAWATOMI INDIANS By:  

/s/ Matthew Wesaw

Title:   Chairman/Board Member By:  

/s/ Ervin Butch Starrett

Title:   Vice Chairman/Board Member POKAGON GAMING AUTHORITY By:  

/s/ Matthew Wesaw

Title:   Chairman/Board Member By:  

/s/ Ervin Butch Starrett

Title:   Vice Chairman/Board Member

 

Exhibit 2.5.1 of the Buyout and Termination Agreement



--------------------------------------------------------------------------------

POKAGON PROPERTIES, LLC By:  

/s/ Matthew Wesaw

Title:   Chairman/Board Member By:  

/s/ Ervin Butch Starrett

Title:   Vice Chairman/Board Member FILBERT LAND DEVELOPMENT, LLC By:  

/s/ Matthew Wesaw

Title:   Chairman/Board Member By:  

/s/ Ervin Butch Starrett

Title:   Vice Chairman/Board Member

 

Exhibit 2.5.1 of the Buyout and Termination Agreement



--------------------------------------------------------------------------------

GREAT LAKES GAMING OF MICHIGAN, LLC,

f/k/a GREAT LAKES OF MICHIGAN, LLC

By:  

/s/ Timothy J. Cope

Title:   President and Chief Financial Officer LAKES ENTERTAINMENT, INC. f/k/a
LAKES GAMING, INC. By:  

/s/ Timothy J. Cope

Title:   President and Chief Financial Officer LAKES GAMING AND RESORTS, LLC By:
 

/s/ Timothy J. Cope

Title:   President and Chief Financial Officer

 

Exhibit 2.5.1 of the Buyout and Termination Agreement



--------------------------------------------------------------------------------

Exhibit 2.5.4

OPINION PARAGRAPHS OF LAKES PARTIES OPINION OF

GRAY PLANT MOOTY, MOOTY & BENNETT, P.A.

 

1. Each of the [Lakes Parties] has the requisite power and authority to execute,
deliver and perform its obligations under the Termination Documents.

 

2. The execution, delivery and performance of each of the Termination Documents
to which any of the [Lakes Parties] is a party and the performance by the [Lakes
Parties] of their respective obligations thereunder has been duly authorized by
all necessary limited liability company action. The Termination Documents to
which any of the [Lakes Parties] is a party, have been duly executed and
delivered by each of the [Lakes Parties], as applicable.

 

Exhibit 2.5.4 of the Buyout and Termination Agreement



--------------------------------------------------------------------------------

Exhibit 2.5.5

OPINION PARAGRAPHS OF BAND PARTIES OPINION OF

DRUMMOND WOODSUM & MACMAHON

Band Opinion

 

  1. The Band has the requisite power and authority to execute, deliver and
perform its obligations under the Termination Documents.

 

  2. The execution, delivery and performance of each of the Termination
Documents to which the Band is a party and the performance by the Band of its
obligations thereunder has been duly authorized by all necessary action. The
Termination Documents to which the Band is a party have been duly executed and
delivered by the Band.

Authority Opinion

 

  1. The Authority has the requisite power and authority to execute, deliver and
perform its obligations under the Termination Documents.

 

  2. The execution, delivery and performance of each of the Termination
Documents to which the Authority is a party and the performance by the Authority
of its obligations thereunder has been duly authorized by all necessary action.
The Termination Documents to which the Authority is a party have been duly
executed and delivered by the Authority.

PPLLC and Filbert Opinion

 

  1. Each of PPLLC and Filbert has the requisite power and authority to execute,
deliver and perform its obligations under the Termination Documents.

 

  2. The execution, delivery and performance of each of the Termination
Documents to which either PPLLC or Filbert is a party and the performance by
PPLLC and Filbert of their respective obligations thereunder has been duly
authorized by all necessary limited liability company action. The Termination
Documents to which either PPLLC or Filbert is a party, have been duly executed
and delivered by PPLLC and Filbert, as applicable.

 

Schedule 3.1.11 of the Buyout and Termination Agreement